Title: To Thomas Jefferson from John Garland Jefferson, 6 November 1792
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Richmond November 6. 1792.

I arrived in this place a day ago, in company with Mr. Peter and Samuel Carr, who I believe are on their way to Williamsburg. In consequence of a letter written to you a fortnight, or three weeks since, I expected to have found one in the office for me, but upon enquiry found none. The subject of my letter to you, was a request for money, or an order for money enough to supply myself with winter clothes, to pay taylors, and shoemakers bills &c. What I supposed might be necessary for that purpose, you have seen in that letter. Believe me Sir, it is my most earnest wish to cost you as little as possible. This wish has called forth every exertion in the frugal management of the money allowed by you for my support. If it was money earned by my labours, or which I had any way meritted, it would not impose upon me the same task of the most strick oeconomy. And I declare that if I thought the expences you incur on my account, were any inconvenience to you, that I should be willing to turn out half qualifyed, and to have every spark of genius, if there is any in me, buried and unknown.  Altho I know it woud condemn me for ever to labour in a groveling sphere where my toils woud scarce acquire a subsistence. I informed you also, that I had, before I received your last letter, agreed to pay for my board by the quarter, from a supposition that matters woud stand as they were the year before, in which case I shoud have the payment in my own hands. I expect to stay in this neighbourhood, till I shall hear from you. In the mean time, believe me to be my dear Sir, with the highest esteem, Your most grateful and obedient servant

Jno G: Jefferson

